Court of Claims jurisdiction; declaratory judgment; res judicata. — Plaintiff, a former employee of tlie Wage Stabilization Board seeks to obtain a declaratory judgment that he is entitled to Government employment by virtue of his status as a veteran and to recover damages for breach of an alleged contract of employment with the National Labor Relations Board. The case came before the court on defendant’s motion to dismiss the petition and plaintiff’s cross-motion to strike the affirmative defense and to deny defendant’s motion to dismiss. Upon consideration thereof and without oral argument the court concluded that plaintiff’s claim was barred under the doctrine of res judicata, the same issues having been decided by the court in an Order entered on June 22, 1962, in Drill v. United States, 157 Ct. Cl. 945 (1962), cert. denied 372 U.S. 912, rehearing denied 372 U.S. 956 (1963). On November 19, 1965, the court ordered that defendant’s motion to dismiss the petition be granted and the petition was dismissed. Plaintiff’s motion for relief from the court’s order of November 19, 1965, was denied February 18, 1966.